DAWKINS, J.
T. W. Parish, Sr., is the son-in-law of Mrs. A. R. Machen, widow of the late Judge M. F. Machen, and for some years after the death of his wife and the mothef of T. W. Parish, Jr., the minor lived with his grandmother in the home which is the subject of this litigation, and attended school in the town of Winnfield, La. Parish, Sr., made his headquarters there, and bore a close personal relation to Mrs. Machen. In the spring of 1913, the house and lot in question, which belonged to the community existing between M. F. and A. R. Machen, was advertised for sale for the nonpayment of the taxes of 1912, in a paper published at Dodson, La., instead of Winnfield, and Mrs. Machen never saw the advertisement. However, she knew that the’taxes had not been paid, and naturally felt some uneasiness about the matter, and appealed to her son-in-law, T. W. Parish, Sr., to see that her rights were protected. Parish assured her that he would look after the matter, and that she *593need, give herself no further concern about it, as is evidenced by his letter of February 17, 1913, written from Jena, La., found in the record. The taxes were not paid, and on the day of the sale, Parish appeared upon the scene and bid the whole property in, in the name of his said son. A friend of Mrs. Machen and an officer in the bank of Winnfield, which was a creditor of Mrs. Machen, was present at the time, and stated that he would pay the taxes, but was assured by Parish that he was acting for his mother-in-law, and the property was allowed to sell. Parish then went back to Jena, and seems to have made- himself rather scarce around Winnfield during the ensuing year. Some time after the sale, not having seen her son-in-law, Mrs. Machen again became uneasy about the matter, and sent for Mr. G. P. Long of the Bank of Winnfield, and asked that gentleman to lend her the money with which to pay her taxes. She then learned, for the first time, that her property had been sold and bought in by Parish for his son. Thereafter some correspondence took place between defendant and Parish in regard to the property, but nothing came of it, and shortly before the year expired the Bank of Winnfield, through its president, deposited with the sheriff and tax collector the amount of taxes, costs, and penalties necessary to redeem the property, and obtained from that officer an order for the cancellation of the tax deed, which order was filed in the recorder’s office and the deed canceled. About a year after the sale, Parish, Sr., was in Winnfield, and learned that the delays for redeeming commenced to run, not from the date of sale, but from the recordation of the deed, and was not again seen in Winnfield for some weeks after the expiration of the year within which, under ordinary circumstances, the property could have been redeemed. In the meantime, and before the expiration of the year, the bank had taken the action above mentioned.
[1, 2] We are fully convinced from the evidence in the record that Parish had conceived the idea of acquiring, through the interposition of his minor son, who was a part owner by inheritance from his mother, the full title to this property, and hoped thereby to eliminate the other heirs. It may be that he did not intend to disturb Mrs. Machen during her lifetime, as was intimated by his counsel in questions propounded on the trial, and in his testimony. However, as often happens to those who undertake such unholy missions, he chose the very vehicle for his scheme which defeated its accomplishment, in the person of his minor son, who was also an heir and co-owner of the property. If T. W. Parish, Jr., had been of age, he could not have acquired the interest of his coheirs by such a course, and that which he could not do for himself he could not do through his father, assuming to act as his tutor. The net result of the whole matter was to pay the taxes upon the property. Bossier v. Herwig et al., 112 La. 539, 36 South. 557; Hake v. Lee, 106 La. 482, 31 South. 54; Levy v. Levy, 107 La. 589, 32 South. 117; Austin v. Bank, 30 La. Ann. 689. It makes no difference that an effort was made through the assistance of a family meeting convoked in La Salle parish to. renounce the interest of the minor in his mother’s succession. The law had already accepted it for him, with the benefit of inventory, at the date of the tax sale, and the rights of the parties must be determined as of that date. Act No. 114, 1848, p. 84.
Plaintiff’s ward was a co-owner with Mrs. Machen, the defendant, and the other heirs of M. F. Machen in the property which he attempted to buy, and this purchase inured to the benefit of all in the proportion in u which they owned before the sale.
*595We find it unnecessary to discuss the other issues in the case.
It is therefore ordered, adjudged, and decreed that the judgment appealed from, be, and the same is hereby, affirmed at the cost of plaintiff and appellant.
O’NIELL, J., concurs in the decree.